Citation Nr: 1721190	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-611 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to January 1958 and from April 1958 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.

On his substantive appeal, the Veteran indicated that he wanted a hearing before a member of the Board (in-person hearing).  See VA Form 9, Appeal to Board of Veteran's Appeals, received September 16, 2016.  In a letter dated January 23, 2017, VA notified the Veteran and his representative that he had been scheduled for a Board hearing on February 28, 2017.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1131, 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.159, 3.341 (2016)



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated September 2014.  See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the Veteran's service treatment records, and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the January 2015 VA examiner performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information for rating purposes.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).



Legal Criteria and Analysis

The Board now turns to the Veteran's claim for entitlement to a TDIU.

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).  The central inquiry in a TDIU claim is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the Veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a Veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a Veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).  In making this determination, the following will be considered one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; 
 (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a) (2016).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a Veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16 (b) (2016).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016).

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a Veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16 ; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).


Analysis

The Veteran filed his application for TDIU in August 2014 and has been awarded service connection for a number of disabilities prior to the relevant appeal period.  The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  From May 1, 1976, the Veteran was service-connected for scars excision of lipomas, rated as 0 percent disabling from May 1, 1976; pansinusitis, rated as 0 percent from May 1, 1976; degenerative arthritis of the thoracic and lumbar spine, rated as 10 percent from May 1, 1976; tinnitus, rated as 10 percent from October 19, 2010.  In addition the Veteran was service-connected for prostate carcinoma with erectile dysfunction, rated as 100 percent disabling from October 3, 1997 to February 1, 1998; reduced to 0 percent from August 1, 1998; rated as 20 percent disabling from January 10, 2001, then rated as 40 percent disabling from April 23, 2003 and as 60 percent disabling from February 1, 2005.  He is also service connected for coronary artery disease rated as 10 percent from February 13, 1998; 100 percent from March 17, 2011; and 60 percent from July 1, 2011.  The Veteran's combined rating for his service-connected disabilities is 90 percent for the period on appeal.  As such, the Veteran meets the preliminary schedular criteria for consideration for entitlement to a TDIU.  38 C.F.R. § 4.16 (2016).

Thus, the Veteran may be awarded a TDIU if evidence shows that his service-connected disabilities preclude substantial and gainful employment.  However, the Board finds that the competent evidence of record weighs against such a conclusion.

To that end, the Veteran indicated on VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in August 2014 that he last worked full-time in May 1976 in the United States Air Force.  He further indicated that he is unable to secure or follow a substantially gainful occupation due to his service-connected ischemic heart disease (IHD), prostate cancer, and back condition.  He indicated that he has had two years of college with no further education or training, and he had not sought employment since he became too disabled to work in May 1976.  The Board notes that his DD 214 reflects that his military occupational specialty was Manpower Management Superintendent.   

The Veteran underwent VA examination for his service connected disabilities in January 2015.  At his examination, the Veteran reported working in sales as a civilian.  Furthermore, although the Veteran reported being disabled and unable to work in 1976, the medical records on file show the Veteran did not develop heart problems or prostate cancer until the 1990s.

The Veteran underwent VA heart disease examination in January 2015.  At that time, the results of the most recent METs was found to meet the level of dyspnea, fatigue and dizziness.  The examiner opined that the METs level had been found to be consistent with activities such as light yard work, including mowing lawn, and brisk walking, the examiner further opined the METs level limitation was due solely to the Veteran's heart condition.  The examination report indicates that the Veteran does not have congestive heart failure, that his heart rhythm was reported as normal, and that the Veteran has not had a cardiac arrhythmia.  The VA examiner reported the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions of the heart.  At the time of the examination, there was no evidence of cardiac hypertrophy, and no evidence of cardiac dilation detected.  The VA examiner reviewed the entire claims file, as well as the Veteran extensive treatment records, and opined that the Veteran's heart condition does not impact his ability to work.

The Veteran was also examined for his prostate cancer in January 2015.  The examiner interviewed the Veteran and reviewed all pertinent medical records.  The VA examiner reported that the Veteran prostate cancer was in remission.  The examiner opined that the Veteran has a "voiding dysfunction" which causes urine leakage, and requires absorbent material which must be changed more than four times per day, due to increased urinary frequency.  The VA examiner also opined that there are no other obstructive symptoms, and said the Veteran does not have a history of recurrent symptomatic urinary tract or kidney infection.  The VA examiner opined the Veteran has an erectile dysfunction.  The examiner reported the Veteran has urinary incontinence that is due to his prostate cancer, but opined that there is no renal dysfunction that is attributable to his prostate cancer.  The examiner further opined that the Veteran has scars that are related to his prostate cancer or treatment of prostate cancer, but said his scars are not painful or unstable.  The examination report indicates the Veteran's scars are not greater than 39 square centimeters.  Upon examining the Veteran and reviewing his treatment records, including his lay statements, the VA examiner opined the Veteran's prostate cancer does not impact his ability to work.

The Veteran back disability was rated under Diagnostic Code 5003.  He underwent a VA back examination in January 2015.  At the examination, the Veteran reported that flare-ups impact the function of his back.  The Veteran contends he experiences severe back pain three to four times a year, resulting to bed rest for about three to four days.  The Veteran did not report having any functional loss or functional impairment of the thoracolumbar spine (back) due to repetitive use.  His initial range of motion was reported to be abnormal or outside of normal range, forward flexion was 0 to 90 degrees, with a 0 to 30 degrees extension.  Right lateral flexion was 0 to 30 degrees, left lateral flexion was 0 to 30 degrees, and right lateral rotation was 0 to 30 degrees, with a 0 to 30 degrees left lateral rotation.  The examination result shows no evidence of weight bearing, and any localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  The examination result also shows the Veteran is able to perform repetitive use testing with at least three repetitions, and no additional loss of function or range of motion occurred after three repetitions.  The VA examiner opined that pain, weakness, fatigability or incoordination does not significantly limit the Veteran's ability with repeated use over a period of time, and further opined that pain, weakness, fatigability or incoordination does not significantly limit the Veteran's functional ability during flare-ups.  The Veteran's bilateral hip flexion was rated as normal, bilateral knee extension was normal, bilateral ankle plantar flexion was rated as normal and bilateral ankle dorsiflexion was rated as normal.  The examination report indicates the Veteran does not have radicular pain or any other signs or symptoms that are due to radiculopathy.  The examiner opined that the Veteran does not have any other neurologic abnormalities or findings that are related to a back condition.  In addition, the examiner reported the Veteran does not have intervertebral disc syndrome (IVDS), episodes requiring bed rest, or IVDS of the thoracolumbar spine.  Furthermore, there is no evidence that the Veteran uses any assistive device as a normal means of locomotion, and there is no evidence of functional impairment of an extremity such that no effective function remains other than that which would be equally served by an amputation.  The VA examiner reviewed all the pertinent records, including the VA treatment records, the Veteran's statements, and opined that the Veteran's thoracolumbar spine condition does not impact his ability to work. 

In October 2014 the Veteran was seen at Keesler Medical Center for a follow up, and it was noted that he had a history of coronary artery disease and status post coronary artery bypass graft.  Despite the Veteran's condition, the treating physician opined that the Veteran was "doing well for the most part." The Veteran was reported to have had mild dyspnea, but no exertional discomfort was noted.  The physician reported that the Veteran had physical limitations that is due to osteoarthritic pain and that he walked with a cane.  The examiner further opined that the Veteran is unable to work due to his comorbidities associated with coronary artery disease, osteoarthritis, and hypertension.  The Board notes, that the treating physician did not provide any reasoning to support his findings, and further notes, that subsequent treatment records from Keesler shows that the Veteran have been treated for several non-service-connected disabilities, including multiple vitamin deficiencies resulting from gastric bypass surgery.  In November 2015, it was noted that the Veteran's coronary artery disease was without angina and it was stable.  See, Keesler Medical Center treatment note, dated in November 2015.  At his follow-up treatment, the Veteran reported no changes in urinary frequency, no feelings or urinary urgency and no dysuria.  Additionally, there were no symptoms associated with his residuals of prostate cancer, and he denied current back pain.

The Board acknowledges that the VA examiner opined the Veteran is able to do "part-time sedentary work", however, the evidence of record does not demonstrate his service-connected disabilities render him unable to secure and maintain a substantial and gainful occupation.  The examiner prefaced this statement about "part-time sedentary work" by noting that the Veteran is ambulatory and without significant limitations due to pain, weakness, fatigue or loss of coordination, and he provided no explanation for why employment would be limited to part time or sedentary.  It addition, as noted when discussing each service connected disability individually, the examiner stated that there would be no effect on employment.  The Board may not consider the Veteran's advanced age when evaluating eligibility for a total rating based on unemployability.  Furthermore, the Veteran in his application for TDIU stated he last work in 1976 when he retired after 22 years in the military.  He indicated that he became disabled in 1976 and had not sought employment because he became too disabled to work due to his service-connected disabilities.  See VA Form 21-8940.  However, the evidence of record indicates that the Veteran was first diagnosed of IHD and prostate cancer in the 1990s.  The VA examiner opined that the Veteran is ambulatory without significant limitations due to pain, weakness, fatigue, or loss of coordination, such that the impact on his employability is notably limited.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  To that end, the full range of the Veteran's combined service-connected IHD, prostate cancer and back condition are properly managed with the use of medication, thereby causing no interference with the Veteran's employability.  Thus, taken in combination, the Board finds that the Veteran's service-connected disabilities do not significantly impair the Veteran's employability, and certainly do not prohibit it.

Furthermore, the Board acknowledges that the Veteran's treating physician opined that due to comorbidities associated with coronary artery disease, osteoarthritis, and hypertension, the Veteran is not "eligible for work," however, the Board finds that this opinion falls short of a finding that the Veteran is unable to secure and maintain a substantial gainful occupation by reason of his service-connected disabilities.  First, the Board notes that the Veteran is not service connected for hypertension or for arthritis is any area other than his spine.  Non service-connected disabilities may not be considered as a basis providing support for a claim for unemployability benefits.  The Board is also cognizant that the Veteran's prior work experience is limited to employment in sales and manpower management, his highest level of education completed was 2 years of college.  However, the Board does not find that the lack of a college degree would necessarily prevent the Veteran from obtaining or maintaining a substantial and gainful employment.  The Board notes that many sales jobs or management are essentially sedentary positions.

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about the impact of his IHD, prostate cancer and back condition on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess the impact of his service connected disabilities on his employability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends greater probative value to the medical opinions of record

In doing so, the Board finds that the competent, probative evidence of record does not establish that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  As such, entitlement to a TDIU is denied. 


ORDER
Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


